[img1.gif]
                                   NEWS

 

FOR IMMEDIATE RELEASE

CONTACT:

Jim Floody

 

954 761 2216

November 6, 2008

 

 

BUTLER APPOINTS INDUSTRY VETERAN SR VICE PRESIDENT OF FINANCE

 

Ft. Lauderdale, FL . . . Butler International, Inc. (PK:BUTL) announced today
the appointment and return to Butler of Gerald P. Simone as the Registrant’s
Senior Vice President of Finance and Accounting. Mr. Simone, age 48, held the
financial position of Vice President-Business Services of Butler from 1995 to
2001. Since 2001, Mr. Simone held financial positions at various large
corporations, including at Comsys, Citi Mortgage and Hudson Global Resources,
where he served as Controller/VP – North American operations. Mr. Simone is a
CPA and received his MBA from Washington University in St. Louis.

Butler also announced that Mark Koscinski, previously Chief Financial Officer,
assumed the title of Senior Vice President of Corporate Development.

 

About Butler International

 

Butler International, Inc. is a leading provider of TechOutsourcing services,
helping customers worldwide increase performance and savings. Butler’s global
services model provides clients with onsite, offsite, or offshore service
delivery options customized appropriately to their unique objectives. During its
62-year history of providing services, Butler has served many prestigious
companies in industries including aircraft, aerospace, defense,
telecommunications, financial services, heavy equipment, manufacturing, and
more. If you would like to find out more about Butler’s value-added global
services, visit us on the web at http://www.butler.com.

 

Information contained in this press release, other than historical information,
may be considered forward-looking in nature as such it is based upon certain
assumptions and is subject to various risks and uncertainties, which may not be
controllable by the Company. To the extent that these assumptions prove to be
incorrect, or should any of these risks or uncertainties materialize, the actual
results may vary materially from those that were anticipated.

 

Mindpower for a Changing World

World Headquarters

New River Center, 200 E. Las Olas Blvd.

Ft. Lauderdale, FL 33301

www.butler.com

 

 

--------------------------------------------------------------------------------

 

 

 